DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (USPGPUB 2008/0086231).
	Regarding claim 1, Kim discloses a method of creating orders of individual products, the method comprising the methods steps of: 
conveying individual products (T) separately along an overhead conveyor installation (100) in a suspended manner using roll adapters (120), the roll adapters (120) being conveyed along a rail system (110) of the overhead conveyor installation to an unloading station (200), wherein each of the roll adapters (120) comprises a recess (see “link” and “pin” in paragraph [0031]) for accommodating at least one of a carrying device (140) and a clothes hanger (see Figure 7), wherein the individual products (T) are at least one of arranged within the carrying device and hung on the clothes hanger (see Figure 7); 
unloading at least one of the individual products at the unloading station (see “move the tool assembly T…” in paragraph [0043]), the at least one of the individual products relating to a specific order (see paragraph [0007]); 
transporting the at least one of the individual products (T) of the order from the unloading station (200) to a packing station (L) using a transport infrastructure (R).
	Regarding claim 2, Kim discloses the method as claimed in claim 1, wherein the sequence of the individual products is changed before they are conveyed to the unloading station (see “desired tool hanger” in paragraph [0043]). 
	Regarding claim 3, Kim discloses the method as claimed in claim 2, wherein the individual products are sorted in an order-related manner (see “desired tool hanger” in paragraph [0043]).
	Regarding claim 4, Kim discloses the method as claimed in claim 1, wherein the transport infrastructure comprises at least one transport container (see “pallets” in 
	Regarding claim 5, Kim discloses the method as claimed in claim 1, wherein the transport infrastructure comprises at least one transport container (see “pallets” in paragraph [0022]), the at least transport container containing all individual products of one order (see paragraph [0007]).
	Regarding claim 6, Kim discloses the method as claimed in claim 1, wherein unloading takes place by an opening of the carrying device (see the unhanging of “T” in Figure 7 and “to move the tool assembly T supported by the corresponding tool hanger 140” in paragraph [0043]).
	Regarding claim 9, Kim discloses an apparatus for creating orders of individual products, the apparatus comprising:
an overhead conveyor installation (100) with a rail system (110) and roll adapters (120) being conveyable along the rail system, wherein each of the roll adapters (120) comprises a recess (see “link” and “pin” in paragraph [0031]) for accommodating at least one of a carrying device (140) and a clothes hanger (142), each carrying device (140) and each clothes hanger (142) being configured to convey an individual product (T) in a separate manner along the conveyor installation (see Figures 1, 2, and 7); 
an unloading station (200) connected to the conveyor installation (see Figure 2) to unload the at least one individual product (see “move the tool assembly T…” in paragraph [0043]) relating to a specific order (see paragraph [0007]) in an order-related manner (see paragraph [0044]);
a transport infrastructure (R) configured to transport the at least one individual product (T) after unloading, wherein the transport infrastructure (R) connects the unloading station (200) with at least one packing station (L) in a transporting manner (see paragraphs [0039] and [0044]).
	Regarding claim 12, Kim discloses the apparatus as claimed in claim 9, comprising a sorting unit (160,170) to sort the carrying devices in an order-related manner (see paragraph [0043]).
 	Regarding claim 17, Kim discloses an apparatus for creating orders of individual products, the apparatus comprising:
an overhead conveyor installation (100) comprising a rail system (110) and a plurality of roll adapters (120), each of the roll adapters being configured to support a separate individual product (T) suspended therefrom, wherein each of the roll adapters (120) is further configured to move along the rail system with the separate individual product (T) suspended therefrom (see Figure 5);
an unloading station (200) connected to the conveyor installation (see Figure 2), the unloading station (200) being configured to unload the separate individual product (T) relating to a specific order (see paragraph [0007]) in an order-related manner (see paragraph [0044]);
a transport infrastructure (R) configured to transport the separate individual product (T) after unloading the separate individual product at the unloading station (200), wherein the transport infrastructure (R) connects the unloading station (200) with at least one packing station (L) in a transporting manner (see paragraphs [0039] and [0044]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPUB 2008/0086231) as applied to claims 1-6, 9, 12, and 17-18 above, and further in view of Ouwejan (USP 5,573,101).
Regarding claim 7, Kim discloses the method as claimed in claim 1. However, Kim does not disclose a method wherein for automated unloading, the carrying device is opened in an automated manner, causing the individual product to be unloaded from the carrying device automatically. Ouwejan discloses a method wherein for automated unloading, the carrying device is opened in an automated manner, causing the individual product to be unloaded from the carrying device automatically (see column 7 lines 22-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Kim by including a method wherein for automated unloading, the carrying device is opened in an automated manner, causing the individual product to be unloaded from the carrying device automatically, as disclosed by Ouwejan, for the purpose of providing an hooking station (see column 7 lines 22-44).
	Regarding claim 8, Kim in view of Ouwejan disclose the method as claimed in claim 7. Furthermore, Ouwejan discloses a method wherein the individual products are unloaded from the carrying device due to gravity (see column 7 lines 22-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Kim by including a method wherein the individual products are unloaded from the carrying device due to gravity, as disclosed by Ouwejan, for the purpose of providing an hooking station (see column 7 lines 22-44).
	Regarding claim 10, Kim discloses the apparatus as claimed in claim 9. However, Kim does not disclose an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner. Ouwejan 
	Regarding claim 19, Kim discloses the apparatus as claimed in claim 18. However, Kim does not disclose an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner. Ouwejan discloses an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner (see column 7 lines 22-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Kim by including an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner, as disclosed by Ouwejan, for the purpose of providing an hooking station (see column 7 lines 22-44).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPUB 2008/0086231) as applied to claims 1-6, 9, 12, and 17-18 above, and further in view of Shen (USP 6,578,671).
	Regarding claim 13, Kim discloses the method as claimed in claim 1. However, Kim does not disclose a method wherein the carrying device is configured as a transport bag. Shen discloses a method wherein the carrying device is configured as a transport 
	Regarding claim 14, Kim in view of Shen disclose the method as claimed in claim 13. Furthermore, Shen discloses a method wherein the at least one of the individual products is unloaded by emptying the transport bag (48). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Kim by including a method wherein the at least one of the individual products is unloaded by emptying the transport bag, as disclosed by Shen, for the purpose of providing an automatic drop off and pick up of merchandise (see abstract) which includes garments (see column 8 lines 47-63).
	Regarding claim 15, Kim discloses the method as claimed in claim 1, wherein the at least one of the individual products is unloaded by withdrawing the clothes hanger from the roll adapter (see the unhanging of “T” in Figure 7 and “to move the tool assembly T supported by the corresponding tool hanger 140” in paragraph [0043]). However, he does not disclose a hanger with a piece of clothing hanging thereon. Shen discloses a hanger with a piece of clothing hanging thereon (see Figure 6). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Kim by including a hanger with a piece of clothing hanging thereon, as disclosed by Shen, for the purpose of providing an 
	Regarding claim 16, Kim discloses the apparatus as claimed in claim 9. However, Kim does not disclose an apparatus wherein the carrying device is configured as a transport bag. Shen discloses an apparatus wherein the carrying device is configured as a transport bag (48). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Kim by including an apparatus wherein the carrying device is configured as a transport bag, as disclosed by Shen, for the purpose of providing an automatic drop off and pick up of merchandise (see abstract) which includes garments (see column 6 lines 32-34).

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


M.K.C.
1/7/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655